DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
The after-final amendment filed 6/6/2022 was entered.  Claims 1-14 and 16-22 are pending in the application.  Claims 1, 4-14 and 16-18 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
Consistent with MPEP § 2111, claims are given their broadest reasonable interpretation wherein “the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings.  Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999).”  However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 f.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993.)
Thus, it is noted that the claimed invention as broadly recited in instant claims 2 and 19 does not require the first polymer layer of polyester or polyamide to be directly adhered via an adhesive layer to the barrier layer, nor do the claims require the adhesive resin of the adhesive layer(s) between the barrier layer and the second polymer layer to be crosslinked (meth)acrylic copolymers, only that these adhesive layers “comprise crosslinked (meth)acrylic copolymers”.  It is also noted that the broadly claimed adhesive layers can be applied by any means including dry lamination or (co)extrusion, e.g. adhesive tie layers.  Further, the claims are drafted utilizing the open-transitional term “comprising”, and given that the claims do not require any of the layers to be in direct contact with any other particular layer, the claims do not exclude additional intervening and/or external layers as long as the recited “sandwiched between” limitations are met.  Thus, utilizing “/” to indicate layers in direct contact and “//” to indicate layers that may be in indirect contact, the claimed invention as recited in instant claim 2 or instant claim 19 has been interpreted as having a layer structure of: 
1st polymer layer (polyester or polyamide)//adhesive//barrier layer//xld acrylic adhesive//3rd polymer layer//xld acrylic adhesive//2nd polymer layer (comprising PO, PAN, AN/MA copolymer, COP, ionomer)
wherein:
“xld acrylic adhesive” = adhesive layer comprising crosslinked (meth)acrylic copolymer,
PO = polyolefin,
PAN = polyacrylonitrile,
AN/MA = acrylonitrile/methylacrylate copolymer,
COP = cyclic olefin (co)polymer, and
“barrier layer” for claim 2 comprises “one or more materials” selected from the group as recited, while the “barrier layer” of claim 19 “comprises an aluminum foil”.

Claim Rejections - 35 USC § 112
Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 recites, “the adhesive layer between the barrier layer and the second polymer layer comprises crosslinked (meth)acrylic copolymers” (emphasis added) on lines 10-11, however, given that the claim further recites “an additional third polymer layer, adhesively sandwiched between the barrier layer and the second polymer layer by adhesive layers; wherein each of the adhesive layers between the barrier layer and the second polymer layer comprise crosslinked (meth)acrylic copolymers” (emphasis added) on lines 12-15, the limitation “the adhesive layer” on line 10 lacks clear antecedent basis given that there are multiple adhesive layers between the barrier layer and the second polymer, and considering the similar “comprise crosslinked (meth)acrylic copolymers” limitation at line 15, it is unclear how the limitation at lines 10-11 differs from the limitation at lines 12-15.  Dependent claims 20-22 do not remedy the above and thus are indefinite for the same reasons.
Claim Rejections - 35 USC § 103
Claims 2-3, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US2014/0209632) in view of Takahashi (US2006/0128856), or Kollbach (US2010/0010156), or Zhu (USPN 11,180,681).
 Kuriyama teaches an internal pouch held in a double-structured aerosol can, composed of first and second internal pouches (as in instant claim 22) for containing first and second agents, respectively, having excellent resistance against alkalis and acids, and therefore can be favorably used for containing strongly alkaline contents and acidic contents in addition to containing oxidizing hair dyes (Abstract, Paragraph 0100).  Kuriyama teaches that the first internal pouch has a layer structure comprising a polyolefin inner layer, an adhesive layer on the inner layer side, an aluminum foil, an adhesive resin layer on the outer layer side, and a thermoplastic resin outer layer; while the second internal pouch has a similar layer structure comprising a polyolefin inner layer, an adhesive resin layer on the inner layer side, an aluminum foil, an adhesive resin layer on the outer layer said and a thermoplastic resin outer layer; wherein the adhesive resin layer on the inner side of the first internal pouch comprises a polyether type urethane resin while the adhesive resin layer on the inner side of the second internal pouch desirably comprises a polyester type urethane resin (Abstract; Paragraphs 0011-0015 and 0017).  Kuriyama teaches that the polyether type urethane resin is a urethane resin comprising an isocyanate component and a polyether polyol which is a polyol component, “which has heretofore been used” and preferably has a high crosslinking density from the standpoint of alkaline resistance (Paragraph 0030); wherein the isocyanate component may those as disclosed in Paragraph 0033, which may be used alone, in admixture or may be modified; and the polyether polyol component may be as described in Paragraph 0035.  
Kuriyama teaches that it is desired that an adhesive resin layer and a thermoplastic resin layer are further formed between the polyolefin inner layer and the adhesive resin layer on the inner side of the first internal pouch and/or the second internal pouch thereby providing a layer structure for the first and second internal pouches of: polyolefin inner layer/adhesive resin layer/thermoplastic resin layer/adhesive layer on the inner layer side/aluminum foil/adhesive resin layer on the outer layer side/thermoplastic resin outer layer (Paragraphs 0015 and 0018; wherein the polyolefin inner layer reads upon the claimed second polymer layer, the thermoplastic resin layer reads upon the claimed additional third layer, the aluminum foil reads upon the claimed barrier layer, the thermoplastic resin outer layer reads upon the claimed first polymer layer, and the intervening adhesive resin layers broadly read upon the claimed adhesive layers), with again the adhesive resin layer on the inner side of the first internal pouch comprising a polyether type urethane resin, preferably having a high crosslinking density from the standpoint of alkaline resistance (Paragraph 0030), while desirably comprising a polyester type urethane resin for the second internal pouch, preferably reacted with a polybasic acid such as maleic acid for improved acid resistance (Paragraphs 0060-0061).  Kuriyama teaches that there is no particular limitation on the resin that can be utilized for the adhesive resin on the outer layer side of the first internal pouch, although it is desirably a urethane type adhesive such as described in Paragraphs 0041-0049; and not particular limitation on the resin that can be used for adhering the polyolefin inner layer with the additional thermoplastic resin layer that may be provided for shock resistance (Paragraphs 0065-0066).  Kuriyama teaches that the thermoplastic resin outer layer of the first internal pouch comprises a thermoplastic resin that has heretofore been used as a base material for laminating layers of packing containers, such as polyester resin, polyamide resin or olefin resin, preferably polyethylene terephthalate (PET), nylon 6 and nylon 6,6 from the standpoint of excellent mechanical strength and improved resistance against shocks of falling (Paragraph 0039); and that the thermoplastic resin outer layer of the second internal pouch may also use the same resins as those above for the first pouch and similarly laminated by dry lamination as in the first internal pouch (Paragraph 0059).  Kuriyama teaches that it is desired that the (further) thermoplastic resin layer of the first internal pouch comprises a polyamide while the (further) thermoplastic resin layer of the second internal pouch comprises a polyester resin (Paragraphs 0019-0020; Claims 4-6), and specifically teaches a non-limiting example layer constitution for the first internal pouch of: (Inner layer) polyethylene/polyether type urethane adhesive resin/nylon/polyether type urethane adhesive resin/aluminum foil/polyester type urethane adhesive resin/polyethylene terephthalate (outer layer) (Paragraph 0056); and a non-limiting example layer constitution for the second internal pouch of: (Inner layer) polypropylene/polyester type urethane adhesive resin/polyethylene terephthalate/polyester type urethane adhesive resin/aluminum foil/polyester type urethane adhesive resin/polyethylene terephthalate (outer layer) (Paragraph 0070).  Kuriyama teaches that the polyether type urethane resin as the adhesive resin layer on the inner layer side between the polyolefin inner layer and the aluminum foil layer has excellent resistance against alkalis and realizes excellent interlayer adhesion and improved shock resistance (Paragraph 0029), and tested several exemplified first internal pouches containing a first agent possessing a pH of about 10 stored at 45°C for a one-month, two-month and three-month period as shown in the examples.
Hence, with respect to instant claims 2, 19 and 22, Kuriyama teaches a multilayer structure or pouch having the same general layer constitution as the claimed invention including layer materials or layers reading upon the claimed barrier layer, first polymer layer, second polymer layer, and third polymer, wherein the multilayer structure maintains interlayer adhesion after a one-month, two-month and even three-month period when in contact with a solution having a pH of about 10 at 45°C; and although Kuriyama teaches that the adhesive layer on the inner layer side, e.g. the adhesive layer sandwiched between the aluminum foil barrier layer and the polyolefin inner layer (as the claimed second layer), is a crosslinked urethane, and provides a clear teaching of utilizing a urethane adhesive, preferably the same crosslinked polyether type urethane adhesive resin, for the (further) adhesive layer when incorporating the (further) thermoplastic layer, e.g. nylon layer as the third polymer layer, such that each of the adhesive layers between the aluminum foil barrier layer and the polyolefin inner layer as the claimed second layer comprises the crosslinked polyether type urethane adhesive, Kuriyama does not teach that the crosslinked polyether type urethane adhesive comprises crosslinked (meth)acrylic copolymers as instantly claimed, nor that the multilayer structure specifically has a bond strength of at least 2.0 N/15 mm after a 1 month contact at 55°C with a solution having a pH of 8 or more according to ASTM F904 as recited in instant claims 2 and 19.  
However, as noted above, Kuriyama generally teaches that polyether type urethane resins, preferably having a highly crosslinked density from the standpoint of alkaline resistance, which have “heretofore been used” may be utilized for these adhesive layers (Paragraph 0030); thereby providing a clear teaching and/or suggestion that known polyether type urethane resin adhesives may be utilized for the adhesive layers in the first internal pouch intended to contain the strongly alkaline component or agent such as hair dye, and given that Kuriyama teaches similar testing conditions for determining interlayer peeling, or strength of the adhesion between the layers (Paragraph 0027, Examples) as recited in the claimed invention, Kuriyama provides a clear suggestion of a high bond strength under similar alkaline conditions as instantly claimed.
Further, Takahashi teaches a liquid curing resin composition suitable for use as an adhesive in packaging materials (Paragraphs 0001 and 0060) wherein the curing adhesive resin composition comprises (B) 30-60wt% of at least one ethylenically unsaturated monomer having a glass transition temperature with respect to its homopolymer of 60°C or greater (Abstract); and (A) 30-70wt% of a urethane (meth)acrylate prepared by reacting i) a polyisocyanate compound, such as those disclosed in Paragraph 0042 including those taught by Kuriyama (Abstract; Paragraphs 0024-0029 and 0042); ii) a polyol compound such as a polyether polyol as disclosed in Paragraphs 0030-0033, including those as taught by Kuriyama that are obtained by polymerizing an oxirane compound such as propylene oxide (Paragraph 0032) and specifically utilized in the examples (Paragraph 0025); and iii) a hydroxyl-containing (meth)acrylate compound (Paragraph 0024), such that the resulting cured adhesive would read upon the broadly claimed adhesive layer(s) comprise(s) “crosslinked (meth)acrylic copolymers” as recited in instant claims 2 and 19.  Takahashi teaches that the adhesive composition exhibits superior heat resistance and water resistance, excellent adhesion to plastic substrates, particularly PET film (Paragraphs 0014 and 0023) with examples exhibit a peel force of 80-120N/m at 100°C (Examples), and that known physical properties required for liquid curing adhesives for PET film include excellent resistance against chemicals such as acid and alkali (Paragraphs 0004-0014), thereby provide a clear suggestion that the adhesive also has excellent resistance against chemicals such as alkali.
Similarly, Kollbach teaches a polyurethane lamination adhesive for laminating polymer films such as polypropylene, polyethylene, polyamide, PET, and metal foils, especially for laminating foodstuffs or medical packaging, wherein the adhesive contains at least one NCO-reactive polyurethane prepolymer and/or polyisocyanates and a low molecular weight compound containing at least one functional group reactive with primary amino group selected from an epoxide group, (meth)acrylic groups or carboxylic anhydride groups, particularly (meth)acrylic groups, and preferably compounds comprising a plurality of functional groups (Abstract; Paragraphs 0031-0032 and 0042).  Kollbach teaches that crosslinking of the polyurethane adhesives is based on the reaction of reactive NCO groups with H-acidic functional groups such as OH groups, amino groups or carboxyl groups, wherein the adhesive composition may be a two-component polyurethane system that crosslinks with polyols (Paragraph 0018, claim 5), such as polyether polyols as disclosed in Paragraphs 0020-0021 and utilized in the examples, with suitable polyisocyanates disclosed in Paragraph 0015 including those as taught by Kuriyama.  Kollbach teaches that polyacrylates bearing OH groups are likewise suitable as a polyol component and that a mixture of polyols may be utilized (Paragraphs 0018 and 0027).  Kollbach also teaches that the polyurethane laminating adhesive composition forms a crosslinked laminating adhesive layer that makes it possible to obtain laminated multilayer films which meet the stringent requirements for suitability for foodstuffs or medical packaging (Paragraph 0045), wherein in general selection of the individual film plies makes it possible to influence specific characteristics of multilayer films, in particular permeability to water or other liquids, chemical resistance, and permeability to oxygen or other gases (Paragraph 0003).
Lastly, Zhu teaches an actinically curable adhesive for flexible packaging applications (Abstract, Paragraph 0074) comprising a polyurethane and an ethylenically unsaturated monomer component selected from a monofunctional ethylenically unsaturated monomer, a multifunctional ethylenically unsaturated monomer/oligomer, or a combinations thereof, particularly the acrylate compounds as disclosed in Paragraphs 0062-0067; wherein the polyurethane (Paragraphs 0053-0067) is produced from at least one polyisocyanate as disclosed in Paragraph 0055 including those as taught by Kuriyama, and at least one a polyol, particularly a polyether polyol (Paragraphs 0056-0060).  Zhu teaches examples utilizing a polyether polyol to produce the polyurethane and a combination of (meth)acrylates, noting that the inclusion of additional ethylenically unsaturated component can improve curing and crosslinking in the adhesive component (Paragraph 0073; Examples), thus reading upon the broadly claimed adhesive comprises crosslinking (meth)acrylic copolymers.  Zhu also teaches that the actinically curable adhesive can be used to form bonded laminates from various materials such as PET, polypropylene and polyethylene (Paragraph 0075); wherein in general radiation-curable laminating adhesives for flexible packaging should provide sufficient bond strength and chemical resistance (Paragraph 0007).
Thus, each of Takahashi, Kollbach, and Zhu teaches a polyether type urethane-acrylate adhesive (as in the teachings of Kuriyama) that forms a crosslinked adhesive layer comprising crosslinked (meth)acrylic copolymers (as in the claimed invention) and may be utilized as a laminating adhesive in packaging applications (as in Kuriyama); and given that one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to utilize any known polyether type urethane laminating adhesive, such as the laminating adhesives taught by Takahashi, Kollbach, or Zhu, as the adhesive layer(s) in the invention taught by Kuriyama, particularly one having high adhesion strength and/or high chemical/alkali resistance as in the instantly claimed invention as well as in Kuriyama, the claimed invention as recited in instant claims 2, 19 and 22 would have been obvious over the teachings of Kuriyama in view of Takahashi, Kollbach, or Zhu, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results, wherein one skilled in the art before the effective filing date would have been motivated to determine the optimum polyether type urethane-acrylate adhesive to provide the desired bond strength for a particular end use wherein a bond strength as instantly claimed would have been obvious based upon the general requirements taught by Kuriyama.
With respect to instant claim 3, as noted above, Kuriyama specifically teaches that the additional or “third layer” may be a nylon layer reading upon the claimed polyamide layer and thus the claimed invention as recited in instant claim 3 would have been obvious over the teachings of Kuriyama in view of Takahashi, Kollbach, or Zhu.
With respect to instant claim 20, as noted above, the polyolefin inner layer taught by Kuriyama has been equated to the claimed second layer and hence the claimed invention as recited in instant claim 20 would have been obvious over the teachings of Kuriyama in view of Takahashi, Kollbach, or Zhu.
Claims 2-3 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama (US2014/0209632) in view of Okamoto (US2018/0371238).  The teachings of Kuriyama are discussed in detail above in Paragraphs 8-9 and incorporated herein by reference, wherein as summarized in Paragraph 10 above, Hence, with respect to instant claims 2, 19 and 22, Kuriyama teaches a multilayer structure or pouch having the same general layer constitution as the claimed invention including layer materials or layers reading upon the claimed barrier layer, first polymer layer, second polymer layer, and third polymer, wherein the multilayer structure maintains interlayer adhesion after a one-month, two-month and even three-month period when in contact with a solution having a pH of about 10 at 45°C; and although Kuriyama teaches that the adhesive layer on the inner layer side, e.g. the adhesive layer sandwiched between the aluminum foil barrier layer and the polyolefin inner layer (as the claimed second layer), is a crosslinked urethane, and provides a clear teaching of utilizing a urethane adhesive, preferably the same crosslinked polyether type urethane adhesive resin, for the (further) adhesive layer when incorporating the (further) thermoplastic layer, e.g. nylon layer as the third polymer layer, such that each of the adhesive layers between the aluminum foil barrier layer and the polyolefin inner layer as the claimed second layer comprises the crosslinked polyether type urethane adhesive, Kuriyama does not teach that the crosslinked polyether type urethane adhesive comprises crosslinked (meth)acrylic copolymers as instantly claimed, nor that the multilayer structure specifically has a bond strength of at least 2.0 N/15 mm after a 1 month contact at 55°C with a solution having a pH of 8 or more according to ASTM F904 as recited in instant claims 2 and 19.  
  However, as noted above, Kuriyama generally teaches that polyether type urethane resins, preferably having a highly crosslinked density from the standpoint of alkaline resistance, which have “heretofore been used” may be utilized for these adhesive layers (Paragraph 0030); thereby providing a clear teaching and/or suggestion that known polyether type urethane resin adhesives may be utilized for the adhesive layers in the first internal pouch intended to contain the strongly alkaline component or agent such as hair dye as long as such adhesive provides the desired long-term alkaline resistance and bond strength as disclosed by Kuriyama for a particular end use, which based upon the testing disclosed by Kuriyama provides a clear teaching and/or suggestion of adhesion and alkaline resistance properties as instantly claimed.  Kuriyama also teaches that to improve resistance of the first internal pouch against the shocks of falling, it is desired to use a thermoplastic resin having excellent mechanical strength for the thermoplastic resin outer layer (Paragraph 0039), and additionally, that the (further) thermoplastic resin layer laminated between the aluminum foil and the polyolefin inner layer (reading upon the claimed third layer) is incorporated to improve shock resistance and resistance of the contents of the internal pouches (Paragraph 0078).  
Further, Okamoto teaches a polyether type polyurethane curable composition, particularly useful as an adhesive in various applications including in packaging (Abstract, Paragraph 0193), wherein the polyurethane composition contains a polyol (A) which is preferably a polyether polyol, and a polyisocyanate (B) as essential components, and (C) polymer fine particles having a core-shell structure, particularly crosslinked (meth)acrylic copolymers having a core-shell structure including at least two layers of core and a shell layer incorporated in an amount of 1 to 150 parts by mass per 100 parts by mass of a total amount of the polyol (A) and the polyisocyanate (B), in order to provide improved mechanical properties to the polyurethane adhesive including high elongation and excellent mechanical strength (Entire document, particularly Abstract; Paragraphs 0001, 0009-0014, 0038, 0089-0130, and 0189-0194).  Okamoto also generally teaches that the polyurethane curable composition can provide excellent adhesion and flexibility at low and at high temperatures as well as excellent heat resistance, corrosion resistance, crack resistance and load resistance (Entire document, particularly Paragraphs 0028, 0172, 0194, 0198, and 0200).  
Hence, given that Kuriyama is also concerned with the mechanical strength of the internal pouch in addition to the alkali resistance and adhesion strength provided by a polyether type urethane resin adhesive, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the crosslinked core-shell (meth)acrylic copolymer fine particles as disclosed by Okamoto, reading upon the broadly claimed “crosslinked (meth)acrylic copolymers”, into the polyether type urethane resin adhesive layers taught by Kuriyama to improve the mechanical strength thereof, or to specifically utilize the polyether type urethane resin adhesive as taught by Okamoto comprising the crosslinked core-shell (meth)acrylic copolymer fine particles as the (known) polyether type urethane resin adhesive layers in the invention taught by Kuriyama, reading upon the claimed adhesive layer(s) comprise(s) crosslinked (meth)acrylic copolymers as recited in instant claims 2 and 19, utilizing routine experimentation to determine the optimum content of polyether polyol, polyisocyanate, and crosslinked (meth)acrylic copolymer to provide the desired bond strength for a particular end use, especially under similar alkaline testing conditions as disclosed by Kuriyama reading upon and/or rendering obvious the claimed bond strength conditions, given that it is prima facie obviousness to use a known technique to improve similar devices in the same way and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results, thereby rendering instant claims 2, 19 and 22 obvious over the teachings of Kuriyama in view of Okamoto.
With respect to instant claim 3, as noted above, Kuriyama specifically teaches that the additional or “third layer” may be a nylon layer reading upon the claimed polyamide layer and thus the claimed invention as recited in instant claim 3 would have been obvious over the teachings of Kuriyama in view of Okamoto.
With respect to instant claim 20, as noted above, the polyolefin inner layer taught by Kuriyama has been equated to the claimed second layer and hence the claimed invention as recited in instant claim 20 would have been obvious over the teachings of Kuriyama in view of Okamoto.
With respect to instant claim 21, Okamoto teaches that the core layer of the core-shell particles may be a crosslinked core formed from 80 to 99% by mass of a non-crosslinking monomer with 20 to 1% by mass of a crosslinking monomer such as multifunctional (meth)acrylates, wherein suitable non-crosslinking monomers include vinyl arenes such as styrene with a specific combination comprising 10 to 25% by mass styrene with 50 to 80% by mass of methyl methacrylate and 10 to 25% by mass allyl methacrylate, and the amount of the core layer is preferably 40 to 97% by mass of the whole polymer fine particles (Paragraphs 0103-0107 and 0109); while the intermediate layer may be formed from the same multifunctional (meth)acrylate monomers as the core, and the shell layer is preferably formed from the monomers disclosed in Paragraph 0116, including an aromatic vinyl monomer such as styrene and/or a (meth)acrylate monomer(s), particularly the combination of (meth)acrylate monomers and styrene as recited in Paragraph 0128 (Paragraphs 0120 and 0128, as well as the entire Polymer Fine Particle (C) section from Paragraphs 0089-0130).  Okamoto specifically teaches an example comprising crosslinked core-shell particles in a polyether type urethane wherein the core is produced from 20 parts by mass styrene, 67 parts by mass methyl methacrylate, and 4 parts by mass allyl methacrylate; and the shell is produced from 2 parts by mass methyl methacrylate, 8 parts by mass of butyl acrylate, 1 part by mass 4-hydroxybutyl acrylate and 2 parts by mass styrene, such that the styrene as a copolymerized vinyl aromatic represents from 10-90% by weight, as instantly claimed, of the crosslinked core-shell (meth)acrylate copolymer particles, and the copolymerized (meth)acrylate monomers represent from 90-10% by weight, as instantly claimed, of the crosslinked core-shell (meth)acrylate copolymer particles; thereby reading upon the crosslinked (meth)acrylate copolymer of instant claim 21 (Paragraph 0223, Example 16, Table 4).  Hence, the claimed invention as recited in instant claim 21 would have been obvious over the teachings of Kuriyama in view of Okamoto given that it is prima facie obviousness to use a known technique to improve similar devices in the same way and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results as discussed in detail above.
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but are moot in view of the new grounds of rejection presented above, and although the Examiner does not concede to Applicant’s arguments with respect to the teachings of Limatibul in view of Li, particularly in light of the Claim Interpretation section above, the obviousness rejection based upon Limatibul in view of Li as recited in the prior office action has been withdrawn by the Examiner in light of the new grounds of rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 4, 2022